Matter of Dancil v New York City Hous. Auth. (2014 NY Slip Op 08475)





Matter of Dancil v New York City Hous. Auth.


2014 NY Slip Op 08475


Decided on December 4, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2014

Tom, J.P., Sweeny, DeGrasse, Feinman, Gische, JJ.


13650 102261/12

[*1] In re Gregory Dancil, Petitioner,
vNew York City Housing Authority, Respondent.


Gregory Dancil, petitioner pro se.
Kelly D. MacNeal, New York (Andrew M. Lupin of counsel), for respondent.

Determination of respondent, dated November 23, 2011, which denied petitioner's grievance seeking succession rights as a remaining family member to the tenancy of his sister, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Peter H. Moulton, J.], entered February 22, 2013), dismissed, without costs.
The determination that petitioner is not entitled to succession rights as a remaining family member (RFM) is supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]). Petitioner's occupancy was not pursuant to respondent's written authority and was not reflected in the affidavits of income (see Matter of Adler v New York City Hous. Auth., 95 AD3d 694 [1st Dept 2012], lv dismissed 20 NY3d 1053 [2013]; Matter of Weisman v New York City Hous. Auth., 91 AD3d 543 [1st Dept 2012], lv dismissed 19 NY3d 921 [2012]). "[R]espondent may not be estopped from denying RFM status even if it ... failed to assist the tenant of record with the necessary forms or was aware of petitioner's occupancy" (Rosello v Rhea, 89 AD3d 466, 466 [1st Dept 2011]). Furthermore, since public housing apartments are not private property, the tenant of record could not bequeath or transfer the apartment to petitioner (see e.g. Matter of Hernandez v New York City Hous. Auth., 2009 WL 357467, 2009 NY Misc LEXIS 3808 [Sup Ct, NY County 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 4, 2014
CLERK